Case 3:19-cv-11543-RHC-APP ECF No. 31 filed 08/10/20            PageID.1031     Page 1 of 6



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

LAURELS OF THE LAKE ORION, LLC
and C. LANE MALLY, LLC,

       Plaintiff,

v.                                                      Case No. 19-11543

FIRST NATIONAL ORION LOAN, LLC,

     Defendant.
__________________________________/

                    OPINION AND ORDER GRANTING DEFENDANT’S
                          MOTION FOR ATTORNEYS’ FEES

       Before the court is a motion for attorneys’ fees filed by Defendant First National

Orion Loan, LLC. This motion comes after the court awarded summary judgment in

favor of Defendant and ordered additional briefing on the calculation of attorneys’ fees.

(ECF No. 26.) The court determines that a hearing is not necessary and will resolve the

issue on the briefs. See E.D. Mich. LR 7.1(e)(2). For the reasons stated below, the court

will grant Defendant’s motion.

                                      I. STANDARD

       Under the general American rule, unless Congress provides otherwise, parties to

litigation are to bear their own attorneys’ fees. Fogerty v. Fantasy, Inc., 510 U.S. 517

(1994) (“Unlike Britain where counsel fees are regularly awarded to the prevailing party,

it is the general rule in this country that unless Congress provides otherwise, parties are

to bear their own attorney fees.”). However, where, as here, reasonable attorneys’ fees

are appropriate either by statute or agreement, the relevant task is to determine what
Case 3:19-cv-11543-RHC-APP ECF No. 31 filed 08/10/20               PageID.1032      Page 2 of 6



measure of fees is reasonable under the particular facts of the case. Hensley v.

Eckerhart, 461 U.S. 424, 429 (1983). The “lodestar” approach is the proper method for

determining reasonable attorneys’ fees. Id. at 432; Reed v. Rhodes, 179 F.3d 453, 471

(6th Cir. 1999) (citing Hensley, 461 U.S. at 432). A court determines the lodestar

amount by multiplying the reasonable number of hours billed by a reasonable billing

rate. Hensley, 461 U.S. at 433-34. That amount can then be adjusted based upon the

twelve factors bearing on reasonableness. Id. at 430 n.3. Once the lodestar is

calculated, the fee may be adjusted in consideration of the following twelve factors: (1)

time and labor, (2) difficultly of the case, (3) skill necessary, (4) the extent the attorney is

precluded from working on other matters, (5) the customary fee, (6) whether the fee is

fixed or contingent, (7) the time limitations, (8) the amount involved and the results

obtained, (9) the attorney’s experience, reputation, and ability, (10) the undesirability of

the case, (11) the nature and length of the attorney-client and (12) awards in similar

cases. Id.

                                      II. DISCUSSION

       The court previously determined that the underlying contract governs the award

of attorneys’ fees in this case and requested that the parties meet and confer to agree

upon an amount for attorneys’ fees. (ECF No. 26.) They failed to reach an agreement,

and Defendant filed the instant motion for the court to resolve the remaining issue of

calculating the proper award amount.

       In support of its motion, Defendant supplied ample and particularized billing

documentation to justify each billable hour for which it requests attorneys’ fees. (ECF

No. 28-2.) Plaintiffs do not argue that the amount of time billed by Defendant’s attorneys



                                               2
Case 3:19-cv-11543-RHC-APP ECF No. 31 filed 08/10/20            PageID.1033     Page 3 of 6



is unreasonable. Instead, their challenge relates to the hourly rate of Defendant’s

attorneys and the fact that Defendant now requests a larger figure than the parties

previously discussed when they met and conferred in advance of filing the instant

motion. (ECF No. 29, PageID.1016.) Defendant offers a plausible explanation to

account for the increased figure; at the time the parties discussed attorneys’ fees,

Defendant had not yet compiled all relevant invoices and calculated the precise amount

of fees billed in this case. (ECF No. 30, PageID.1027.) The court finds this explanation

to be reasonable—to say nothing of the entirely ordinary bargaining phenomenon of

discounting a demand to reach closure earlier—and will decline Plaintiffs’ request to

lower Defendant’s award based on Defendant’s estimated preliminary calculation.

Furthermore, for the reasons explained below, the court accepts the reasonableness of

counsels’ hourly rate.

       The court primarily relies on the detailed 2017 report by the State Bar of

Michigan surveying attorneys’ hourly rates across the state to determine the

reasonable, lodestar hourly rate. See Economics of Law Practice in Michigan, State Bar

of Michigan (2017), https://www.michbar.org/file/pmrc/articles/0000153.pdf [hereinafter

2017 Report]; see also Bank of the Ozarks v. Perfect Health Skin & Body Ctr. PLLC,

No. 1:18-cv-11870-TLL-PTM, 2019 WL 3388465, at *6–7 (E.D. Mich. July 26, 2019)

(Ludington, J.) (relying on the 2017 Report to calculate a reasonable hourly rate for

attorneys’ fees). Using the 2017 Report as a guidepost, the court finds that the rate

charged by Defendant’s attorneys is appropriate, bearing in mind that the Report does

not account for three years of inflation nor does it account for coalescing categories.




                                             3
Case 3:19-cv-11543-RHC-APP ECF No. 31 filed 08/10/20               PageID.1034      Page 4 of 6



       Counsel billed the majority of their hours at a rate of $385 and a minority of their

hours at a rate of $275 per hour. (ECF No. 28-2.) Upon review of the circumstances

regarding the legal services provided, the court believes these rates and hours are

commensurate with the services provided and counsels’ experience. While Plaintiffs

contend that the rates are high, Defendant has thoroughly justified the rate, which

roughly reflects a 75th percentile rate for attorneys of this type, defending a case of this

type, in the location of this type. See 2017 Report.

       The 2017 Report details the distribution of hourly rates for the lawyers belonging

to the named categories. Each category has a 25th percentile, mean, median, 75th

percentile, and 95th percentile. Id. Defendant’s attorneys’ rate of $385 hovers around

the 75th percentile figure or lower for every applicable category. Both are equity

partners, and $385 is just below the 75th percentile. Id. at 4. They have practiced for 11

and 20 years, which puts $385 above the 75th percentile for lawyers with that

experience range. Id. at 4. Their firm, Plunkett Cooney, is quadruple the size of other

firms in the same category, yet the $385 rate is just above the mean and median hourly

rate of those charged by smaller firms. Id. at 4. The firm’s location, south of M-59 in

Oakland County, also puts the $385 just above the 75th percentile for attorneys in that

area. Id. at 5. And finally, their rate is just above the 75th percentile for the

business/commercial litigation category. Id. at 5. Additionally, some of the work, albeit a

small portion, was billed at a much lower rate, and Defendant only seeks the

reimbursement of actual attorneys’ fees paid. In all, according to the 2017 Report—

which the court reasonably assumes reflects lower rates than those charged in the 2020

legal market—Defendant’s attorneys could have charged more given the size of their



                                               4
Case 3:19-cv-11543-RHC-APP ECF No. 31 filed 08/10/20              PageID.1035      Page 5 of 6



firm and their experience. Synthesizing all of the relevant but disaggregated categories

expressed in the 2017 Report to calculate reasonable attorneys’ fees is not a precise

science, but based on the documentation provided, the sum and amount billed in the

instant case appear reasonable. Therefore, the court finds that counsels’ hourly rate,

which is likely just below the 75th percentile for attorneys of their kind in 2020, is

reasonable. See Nelson v. Ricoh, USA, No. 17-cv-11390, 2018 WL 6728392, at *2

(E.D. Mich. Mar. 1, 2018) (Stafford, M.J.) (finding the hourly rates of $441.67 and

$472.50 of a non-equity partner reasonable and observing that a “reasonable” fee is not

necessarily the “average” fee).

       Turning to the most salient of the twelve lodestar adjustment factors, the court

determines the first factor firmly supports the Defendant’s figures. All of the time and

labor is documented, labeled, and appears reasonable. Regarding the second and third

factors, Defendant describes the atypical complexity of the case and skill necessary.

Plaintiffs do not dispute the complexity of the case. Factor eight, the results obtained,

also highlights the relatively small amount of the attorneys’ fees at issue in this case as

compared to the amount of money at stake. Factor nine, the attorneys’ experience,

perhaps weighs the most heavily in favor of Defendant. Defendant’s motion outlines

counsels’ extensive experience in this type of specialized litigation, which lends further

support to counsels’ requested hourly rate. And finally, factor twelve demonstrates the

reasonableness of the fees based on comparable cases. (ECF No. 28, PageID.928-30.)

The court sees no reason in this case to reduce the fees below what counsel billed

Defendant. The court is persuaded that Defendant’s requested award is an accurate

and reasonable reflection of the work devoted to this case and will grant the motion.



                                              5
Case 3:19-cv-11543-RHC-APP ECF No. 31 filed 08/10/20                                             PageID.1036   Page 6 of 6



                                                            III. CONCLUSION

           After a thorough review of the invoices and relevant secondary sources, the court

finds that the attorneys’ fees requested by Defendant are reasonable. Accordingly,

           IT IS ORDERED that Defendant’s motion for attorneys’ fees (ECF No. 28) is

GRANTED. Defendant is AWARDED attorneys’ fees in the sum of $49,404.48.

                                                                                     s/Robert H. Cleland                /
                                                                                     ROBERT H. CLELAND
                                                                                     UNITED STATES DISTRICT JUDGE
Dated: August 10, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 10, 2020, by electronic and/or ordinary mail.

                                                                                     s/Lisa Wagner                      /
                                                                                     Case Manager and Deputy Clerk
                                                                                     (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-11543.LAURELSOFTHELAKE.AttorneysFees.TC.2.HEK.docx




                                                                           6
